SUMMARY ORDER
Debtor Foster J. Gibbons appeals from the judgment of the United States District Court for the Southern District of New York (Rakoff, J.), affirming an order of the United States Bankruptcy Court for the Southern District of New York (Gropper, B.J.). The bankruptcy court ruled that Gibbons’s debt to Louise M. Smith was nondischargeable because it was predicated on securities fraud. See 11 U.S.C. § 523(a)(19); In re Gibbons, 289 B.R. 588 (Bankr.S.D.N.Y.2004). This debt arose from an arbitral award which concluded inter alia that Gibbons committed fraud in the purchase and sale of securities in an account owned by Smith and managed by Gibbons’s company. The award and circumstances surrounding the underlying *535transactions are described in the bankruptcy court’s opinion. See Gibbons, 289 B.R. at 590-592. We assume familiarity with the relevant facts, procedural history, and the issues on appeal.
In reviewing the district court’s disposition of a bankruptcy appeal, this Court reviews legal conclusions de novo and factual findings for clear error. See In re Best Prods. Co., 68 F.3d 26, 29 (2d Cir.1995). We have considered all of Gibbons’s claims on appeal and find them either unpreserved for appellate review or without merit. For substantially the reasons stated by the district court in its careful analysis, the judgment below is affirmed. The mandate shall issue forthwith.